      4:19-cv-00514-TLW         Date Filed 08/04/20       Entry Number 28        Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA


 Willie Jenkins,                                      Civil Action No. 4:19-cv-00514-TLW

             Plaintiff,

        v.
                                                                        Order
 Andrew M. Saul,
 Commissioner of Social Security,

              Defendant.



       Plaintiff Willie Jenkins brought this action pursuant to 42 U.S.C. § 405(g) to obtain judicial

review of a final decision of the Defendant, Commissioner of Social Security, which was partially

favorable to Plaintiff’s claim for supplemental security income (SSI). ECF No. 1. This matter is

before the Court for review of the Report and Recommendation (Report) filed by United States

Magistrate Judge Thomas E. Rogers, III. ECF No. 24. In the Report, the Magistrate Judge

recommends affirming the Commissioner’s decision. Id. There were no objections filed to the

Report. The matter is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Report to

which a specific objection is registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained therein. 28 U.S.C. § 636. However, in the absence of objections to the

Report, the Court is not required to give any explanation for adopting the Magistrate Judge’s

recommendation. See Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). In such a case, “a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory


                                                  1
      4:19-cv-00514-TLW         Date Filed 08/04/20       Entry Number 28        Page 2 of 3




committee’s note).

       In light of this standard, the Court has carefully reviewed the Report, the relevant filings,

and the applicable law and notes that no objections to the Report were filed. The record shows that

Plaintiff filed an application for SSI alleging an inability to work since August 16, 2015. ECF No.

9-2 at 28. The Administrative Law Judge (ALJ) found that Plaintiff suffered from the following

severe impairments: mild degenerative disc disease of the spine; chondromalacia patella of the

right knee; learning disorder with a moderate impairment in reading; unspecified depressive

disorder; adult antisocial behavior; and malingering. Id. at 31. The ALJ found that Plaintiff was

“not disabled prior to April 16, 2018, but became disabled on that date and has continued to be

disabled” Id. at 29. In coming to this decision, the ALJ provided detailed discussion of the medical

evidence in the record, including the opinion evidence of Drs. Moss, Koofoed, Korn, Leporowski,

Clanton and Ward.

       The ALJ found that prior to April 16, 2018, the Plaintiff could perform jobs that existed in

sufficient numbers in the national economy, including bottle line attendant, bagger, and

inspector/packer. Id. at 39. Beginning on April 16, 2018, the Plaintiff’s age category changed to

an individual of advanced age. Id. at 37. At that time, based on the Plaintiff’s age, education, work

experience, and residual functional capacity, there were no jobs that existed in significant numbers

in the national economy that the Plaintiff could perform. Id. at 39. Therefore, beginning on April

16, 2018, the Plaintiff was disabled under the Social Security Act.

       In the Report, the Magistrate Judge included detailed analysis concluding that the decision

of the ALJ is supported by substantial evidence. The Magistrate Judge determined that the ALJ

cited to substantial evidence—including that the Plaintiff is able to independently care for himself

and follow spoken and written instructions—to support the finding that the Plaintiff could not meet



                                                 2
      4:19-cv-00514-TLW          Date Filed 08/04/20      Entry Number 28         Page 3 of 3




all of the prongs of Listing 12.05B. ECF No. 24 at 17. Additionally, the Magistrate Judge

determined that the ALJ cited to substantial evidence—including the Plaintiff’s ability to navigate

public transportation and to communicate and comprehend well—to support the finding that

Plaintiff was not illiterate within the Commissioner’s definition of illiteracy. Id. at 18–19.

       Based on the foregoing review and in light of the fact that no objections to the Report have

been filed, it is hereby ORDERED that the Report, ECF No. 24, is ACCEPTED. For the reasons

articulated by the Magistrate Judge, the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.



                                                              s/ Terry L. Wooten_____________
                                                              Senior United States District Judge

August 4, 2020
Columbia, South Carolina




                                                  3
